Citation Nr: 0809353	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-26 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
fusion, L4, L5, S1, with postoperative scarring of back and 
buttocks, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for contracture of 
fascia left thigh vastus externus with spasm in relaxed 
position, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for arthralgia and 
weakness of the left wrist, currently rated as 0 percent 
disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

5.  Entitlement to an effective date prior to December 2, 
2004, for a 40 percent rating for lumbosacral fusion, L4, L5, 
S1, with postoperative scarring of back and buttocks.




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to October 
1948.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2005, a 
statement of the case was issued in August 2005, and a 
substantive appeal was received in August 2005.   

The Board also notes that the veteran was represented by an 
attorney-at-law who has retired.  The VA sent the veteran a 
letter giving the veteran an opportunity to appoint another 
representative, but the veteran did not respond.  

The issue of entitlement to an effective date prior to 
December 2, 2004, for a 40 percent rating for lumbosacral 
fusion, L4, L5, S1, with postoperative scarring of back and 
buttocks is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on the 
appellant's part.


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral fusion, L4, 
L5, S1, with postoperative scarring of back and buttocks is 
not manifested by ankylosis of the entire thoracolumbar spine 
or incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.

2.  The veteran's service-connected contracture of fascia 
left thigh vastus externus with spasm in relaxed position is 
not manifested by moderately severe symptoms.  

3.  The veteran's service-connected arthralgia and weakness 
of the left wrist is not manifested by palmar flexion limited 
in line with forearm; dorsiflexion less than 15 degrees; or 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups. 

4.  The veteran's service-connected disabilities do not 
render him unable to secure and follow a substantially 
gainful occupation consistent with his education and 
employment history.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for the veteran's service-connected 
lumbosacral fusion, L4, L5, S1, with postoperative scarring 
of back and buttocks have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5235 to 5243 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
contracture of fascia left thigh vastus externus with spasm 
in relaxed position have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
5314 (2007).

3.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected arthralgia and 
weakness of the left wrist have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5003, 5215 (2007).

4.  The criteria for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated December 2004.  The RO provided a second notice 
letter in April 2005.

In this case, the veteran was not provided Dingess notice 
regarding effective dates, but this matter is rendered moot 
in light of the following Board decision which finds no basis 
for assigning increased ratings.  The remand section of this 
decision addresses the matter of the effective date for the 
increase in the rating for low back disability granted by the 
RO in the March 2005 rating decision.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran in 
connection with the issues addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the service-connected disabilities and the effect of that 
worsening on employment and daily life.  Moreover, the 
veteran in this case was represented in the essential 
pleadings portion of this appeal by an attorney at law, and 
the Board believes it reasonable to assume that this attorney 
conveyed the particulars of what is necessary for higher 
ratings and a total rating based on unemployability to the 
veteran.  The Board finds that the veteran has had actual 
knowledge of the elements outlined in Vazquez and that no 
useful purpose would be served by remanding the case to the 
RO to furnish notice as to elements of his claims which the 
veteran has already effectively been made aware of.  Such 
action would simply delay appellate review and offer no 
benefit the veteran.

With regard to the duty to assist the veteran, VA has 
obtained service medical records, assisted the appellant in 
obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   

Back
The veteran's service-connected lumbosacral fusion, L4, L5, 
S1, with postoperative scarring of back and buttocks has been 
rated by the RO under the provisions of Diagnostic Codes 5235 
to 5243.  

When service connection was granted, the veteran's 
lumbosacral strain with herniated pulposus at L4/5 was rated 
under Diagnostic Code 5292.  Under Diagnostic Code 5292, a 
rating of 40 percent was warranted for severe limitation of 
motion; a 20 percent rating was warranted for moderate 
limitation of motion; and a rating of 10 percent was 
warranted for slight limitation of motion.  A 40 percent 
rating was the highest available under this Code.

The present appeal is governed by the current General Rating 
Formula for Diseases and Injuries holds that for diagnostic 
codes 5235 to 5243 (unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome based on 
incapacitating episode) a 100 percent rating is warranted 
when there is unfavorable ankylosis of the entire spine.  A 
50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 30 percent 
rating is warranted when there is forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 20 percent rating is warranted 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The new criteria also includes the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation 5236 Sacroiliac injury and weakness 5237 
Lumbosacral or cervical strain 5238 Spinal stenosis 5239 
Spondylolisthesis or segmental instability 5240 Ankylosing 
spondylitis 5241 Spinal fusion 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

Pursuant to Diagnostic Code 5243 (regarding intervertebral 
disc syndrome), a 60 percent disability rating is warranted 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is warranted when there are incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during the past 12 months.  A 20 percent 
rating is warranted when there are incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the past 12 months.  A 10 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least one week, but less than two weeks 
during the past 12 months.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  An 
evaluation can be had either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The veteran underwent a VA examination in April 2002.  He 
reported that due to increased back pain, he has been taking 
oxycodone and acetaminophen.  In February 2001, he doubled 
the amount that he was taking.  He stated that he can only 
sit in a chair for about 20 minutes at a time; and can only 
drive for about 50 miles.  He stated that he can walk about 
.5 miles; and that he frequently needs medication.  Upon 
examination, straight leg raising was negative to 80 degrees 
bilaterally.  Heel and toe walking was adequate.  Flexion was 
limited to 60 degrees.  His hands go the level of his knees.  
Extension was limited to 20 degrees; lateral flexion to 10 
degrees bilaterally; and rotation to 15 degrees bilaterally.  
He was diagnosed with status post fusion L4-5-S1 with 
increased pain.    

The veteran underwent another VA examination in December 
2004.  He complained of pain of varying degrees (depending on 
the physical activity).  He saw a chiropractor in the past; 
but has not seen one in the past 25 years.  He uses no braces 
or assistive devices for ambulation.  Factors that aggravate 
pain include lifting, standing for long periods of time, and 
yard work.  Alleviating factors include lying on the floor 
with buttocks against the wall with feet elevated; and 
Percoset.  He complained that as a result of his disability, 
he is unable to lie flat.  He can only sleep on his right 
side with his left leg pulled up to a 90 degree angle.  He 
cannot stand for long periods at a time; cannot go for long 
walks or shop for extended periods; and is unable to do yard 
work.  He has to make frequent stops when driving.  He is 
unable to drive for greater than 50-60 miles at a time.  He 
cannot climb ladders.  The veteran retired in 1984 because he 
was unable to do any job that involved standing, lifting, 
manual labor, climbing, or driving for extended periods.  He 
reported flare-ups of pain approximately once per week.  The 
flare-ups last for a few hours.  His most recent flare-up was 
two weeks ago.  He did not seek treatment; he lay on the 
floor and took Percoset.  He reported no incapacitating 
episodes within the past 12 months.  

Upon examination, the veteran achieved flexion to 55 degrees 
(pain at 30 degrees); extension to 10 degrees (pain at 10 
degrees); right lateral flexion to 15 degrees (pain at 15 
degrees); left lateral flexion to 10 degrees (pain at 10 
degrees); and right and left lateral rotation to 30 degrees 
(pain at 15 degrees).  Straight leg raising was negative 
bilaterally.  There was mild upper spinal kyphosis.  There 
was no paraspinal tension or tenderness.  Lower extremity 
reflexes were 2+/4.  Strength was 3/5 in the right lower 
extremity and 4/5 in the left lower extremity.  In assessing 
the Deluca factors (pain, fatigue, weakness, or 
incoordination with repetition), the examiner noted that the 
veteran experienced pain only.  She estimated that there was 
25% additional loss of range of movement due to pain.  The 
examiner reported that there was no pain or tenderness 
associated with the back scar, and that there was no 
adherence or ulceration.  

The Board notes that the veteran experiences pain and a 
restricted range of motion as a result of his lumbosacral 
fusion, L4, L5, S1, with postoperative scarring of back and 
buttocks.  However, in order to warrant a rating in excess of 
40 percent, the veteran's disability must be manifested by 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  There is no medical 
evidence that the veteran has experienced unfavorable 
ankylosis of the entire spine or incapacitation episodes (the 
veteran specifically denied any incapacitating episodes at 
his examination).  

In regards to DeLuca criteria, the December 2004 VA examiner 
opined that pain caused a 25 percent decrease in the 
veteran's range of motion.  However, the criteria for a 
rating in excess of the current 40 percent requires 
ankylosis, and the evidence shows that the veteran does have 
some motion.  The evidence also shows no incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months to warrant a rating in excess of 40 
percent under the criteria for interbertebral disc syndrome. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 40 percent for a lumbosacral 
fusion, L4, L5, S1, with postoperative scarring of back and 
buttocks must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

Left thigh
The veteran's service-connected contracture of fascia left 
thigh vastus externus with spasm in relaxed position has been 
rated by the RO under the provisions of Diagnostic Code 5314 
which pertains to impairment of Muscle Group (MG) XIV. MG XIV 
is the anterior thigh muscle group.  The functions of this 
muscle group are extension of the knee, simultaneous flexion 
of the hip and flexion of the knee, tension of the fascia 
lata and iliotibial (Maissat's) band, acting with MG XVII in 
postural support of the body, and acting with the hamstring 
muscles in synchronization of the hip and the knee.  The 
involved muscles include the sartorius, the rectus femoris, 
the vastus externus, the vastus intermedius, the vastus 
internus, and the tensor vaginae femoris.  Under Diagnostic 
Code 5314, a moderate injury warrants a 10 percent rating.  A 
moderately severe injury warrants a 30 percent rating.  A 
severe injury warrants a maximum 40 percent rating. 38 C.F.R. 
§ 4.73 (2007).

The veteran underwent a VA examination in December 2004.  He 
reported that he underwent decompression surgery in December 
1947 to allow the left thigh muscle retract in the hopes of 
resolving his low back problems.  Post-operatively, the pain 
to the surgical site resolved; but he reported numbness in 
the region ever since.  He reported no bone or joint damage.  
The only reported functional limitation is that he is unable 
to stand still for any length of time.  He reported an 
average pain level of 6 on a scale of 1-10.  At worst, his 
pain is a 10/10.  Aggravating factors include standing in one 
place for any length of time (which will cause burning pain 
at the surgical site).  

Upon examination, the examiner found no cosmetic deformity; 
atrophy; or spasms.  There was diminished sensation; and 
strength was 4/5.  The examiner stated that there was mildly 
decreased motor strength, paresthesias, and diminished 
sensation on and around the incision site.  There was a 
residual scar with mild loss of sensation; but no significant 
functional limitation or disfigurement.  The scar affects 
less than one percent of his body.   

In order to warrant a rating in excess of 10 percent, the 
veteran's fascia left thigh vastus externus with spasm in 
relaxed position must be deemed moderately severe.  The 
preponderance of the evidence is against a finding that the 
disability is moderately severe.    

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for fascia left 
thigh vastus externus with spasm in relaxed position must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Left wrist
The veteran's service-connected arthralgia and weakness of 
the left wrist has been rated by the RO under the provisions 
of Diagnostic Code 5003.  

Pursuant to Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  NOTE 
(1):  The 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be combined with findings based on 
limitation of motion.  NOTE (2):  The 20 percent and 10 
percent ratings based on X-ray findings will not be utilized 
in rating conditions listed under Diagnostic Codes 5013 to 
5024, inclusive. 38 C.F.R. § 4.71a.

Pursuant to Diagnostic Code 5215, a 10 percent rating is 
warranted for palmar flexion limited in line with forearm; or 
dorsiflexion less than 15 degrees.  

The veteran underwent an examination in December 2004.  He 
reported that he did not injure the wrist in service; but 
injured it when he fell in 1985.  There was no fracture.  It 
was deemed a severe sprain.  He wore a brace for 8 months, at 
which time (according to the veteran) the injury was 
completely resolved.  At the examination, he denied pain or 
any other symptoms with normal or repetitive use.  He used no 
assistive devices; and stated that there were no effects upon 
his usual/daily activities or his occupational activities.  
He denied any aggravating or alleviating factors; and he 
denied flare-ups.  The veteran stated that he is right hand 
dominant.

Upon examination of the left wrist, the veteran was able to 
achieve 60 degrees of dorsiflexion; 70 degrees of palmar 
flexion; 45 degrees of ulnar deviation; 20 degrees of radial 
deviation; 80 degrees of pronation; and 80 degrees of 
supination.  There was no pain noted on range of motion.  
There was no evidence of pain, fatigue, weakness, or 
incoordination with repetition.  X-rays showed mild narrowing 
of the radiocarpal articulation possibly on a degenerative 
basis.  There were no erosive changes seen; and there were no 
other significant abnormalities. The examiner stated that 
this condition would not limit the veteran's functional 
abilities in either a social or industrial setting.   

In order to warrant a compensable rating, the veteran's 
disability must be manifested by palmar flexion limited in 
line with forearm; dorsiflexion less than 15 degrees; or X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  

The medical evidence does not show any limitation of motion; 
nor is there any x-ray  evidence of involvement of two or 
more major joints or two or more minor joint groups.  
Moreover, the veteran admitted at his December 2004 
examination that his wrist injury had completely resolved 
eight months after it was sustained; that the disability had 
no effects upon his usual/daily activities or his 
occupational activities; and that there was no pain or other 
symptoms on range of motion or repetitive use.     

Finally, in regards to DeLuca criteria, the December 2004 VA 
clinician opined that the veteran's arthralgia and weakness 
of the left wrist does not cause the veteran to suffer from 
excessive fatigability or incoordination.  There is no 
medical evidence to show that there is any additional loss of 
motion due to pain or flare-ups of pain, supported by 
objective findings, or due to excess fatigability, weakness 
or incoordination, to a degree that supports the granting of 
a compensable rating.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for arthralgia and weakness of 
the left wrist must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

TDIU
In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.  
A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  

The veteran is service connected for a lumbosacral fusion, 
L4, L5, S1, with postoperative scarring of back and buttocks, 
evaluated as 40 percent disabling; contracture of fascia left 
thigh vastus externus with spasm in relaxed position, 
evaluated as 10 percent disabling; and arthralgia and 
weakness of the left wrist, evaluated as 0 percent.  His 
combined rating is therefore 50 percent.  See 38 C.F.R. § 
4.25.  Thus, the veteran does not meet the schedular 
requirements for a total disability rating based on 
individual unemployability due to service-connected 
disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the veteran's 
service-connected disabilities result in impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of 
service-connected disabilities.  

Following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
TDIU.  The evidence does not demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
solely by reason of his service-connected disabilities.  The 
medical records reflect that the veteran is an avid card 
player and fisherman; and that he takes care of his legally 
blind wife.  He has reported one year of college and work 
experience as a shop worker and in sales.  These facts 
indicate that the veteran is capable of obtaining some form 
of substantially gainful employment.  The veteran stated in a 
December 2004 statement that he has not been able to work 
full time since November 1984; and that he was discharged 
because of his inability to stand in one place and to do 
heavy lifting.  However, he has submitted no evidence to 
support the claim; nor any evidence that he would be unable 
to perform jobs that do not require extensive standing or 
heavy lifting.  There is no persuasive evidence of record 
demonstrating or suggesting that the veteran is unemployable 
as a result of his service-connected disabilities.  

In sum, there is no persuasive evidence of record 
demonstrating that the veteran's service-connected 
disabilities alone render him unable to obtain and retain 
substantially gainful employment, nor is the evidence in a 
state of equipoise on that question.  As such, the veteran's 
claim for a TDIU is denied.


ORDER

The appeal is denied as to all issues.


REMAND

The March 2005 rating decision increased the evaluation for 
lumbosacral fusion, L4, L5, S1, with postoperative scarring 
of back and buttocks to 40 percent, effective from December 
2, 2004.  The April 2005 notice of disagreement included this 
issue, but it does not appear that a statement of the case 
has been issued. 

Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the effective 
date for the 40 percent rating for back disability issue.  38 
C.F.R. § 19.26.  Although the Board in the past referred such 
matters to the RO for appropriate action, the United States 
Court of Appeals for Veterans Claims (Court) has made it 
clear that the proper course of action is to remand the 
matter to the RO.  Manlincon v. West, 12, Vet.App. 238 
(1999).

Accordingly, the effective date for the 40 percent rating for 
back disability issue is hereby REMANDED to the RO for the 
following actions:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeals initiated by the 
veteran from the rating decision which 
assigned an effective date of December 2, 
2004 for a 40 percent rating for low back 
disability.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12, Vet.App. 238 (1999).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


